PD-1060_1063-15
PD-1060&1061&1062&1063-15                                COURT OF CRIMINAL APPEALS
                                                                          AUSTIN, TEXAS
                                                         Transmitted 8/17/2015 3:30:59 PM
                                                          Accepted 8/18/2015 11:13:09 AM
                                                                           ABEL ACOSTA
                                                                                   CLERK
                THE COURT OF CRIMINAL APPEALS OF TEXAS


   ERIK WifiTE,                    §
        APPELLANT                  §
                                   §
   v.                              §     No.   ______________



                                   §
   THE STATE OF TEXAS,             §
        APPELLEE                   §

         APPELLANT’S PETITION FOR DISCRETIONARY REVIEW OF THE
   DECISION OF THE COURT OF APPEALS FOR THE SECOND DISTRICT OF
   TEXAS IN CAUSE NUMBERS 02-14-00320-CR, 02-14-00321-CR, 02-14-
   00322-CR AND 02-14-00323-CR AFFIRMING THE DECISION IN CAUSE
   NUMBERS 1316391D, 1330277D, 1330414D AND 1331423D IN THE 371ST
   JUI)ICIAL DISTRICT COURT OF TARRANT COUNTY, TEXAS THE
   HONORABLE MOLLEE WESTFALL, PRESIDING.

            APPELLANT’S PETITION FOR DISCRETIONARY REVIEW




                                   Barry J. Alford
                                   State Bar No. 00783534
                                   1319 Ballinger Street
                                   Ft. Worth, Texas 76102
                                   Telephone: (817) 335-5229
        August 18, 2015
                                   Facsimile: (817) 335-4944
                                   E-mail: barryalford13~gmail.com

                                   Attorney for Appellant
                  IDENTITY OF PARTIES AND COUNSEL

       1. Mr. Erik White, Defendant in the trial court, Appellant in this appeal,
TDC #01948718, 3899 Highway 98, Barry B. Telford Unit, New Boston, Texas
75570.

       2. Hon. Mollee Westfall, presiding Judge in the trial court, 37 ~ Judicial
District Court of Tarrant County, Texas, 401 West Belknap Street, Fort Worth,
Texas 76196.

       3. Hon. Christy Jack, Hon. Kelly Loftus and Hon. Katie A. Woods,
Assistant Criminal District Attorneys, Counsel for the State in the trial court, 401
West Belknap Street, Fort Worth, Texas 76196.

        4. Hon. David L. Richards, Counsel for Appellant at trial, 3001 W. ~
Street, Suite 800, Fort Worth, Texas 76107.

        5. Hon. Barry Alford, Counsel for the Appellant on appeal, 1319 Ballinger
Street, Fort Worth, Texas 76102.

       6. Hon. Debra Windsor, Assistant Criminal District Attorney, Counsel for
the State on appeal, 401 West Belknap Street, Fort Worth, Texas 76196.




                                         1
                    TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL

TABLE OF CONTENTS                                       ii

INDEX OF AUTHORITIES                                   iii

STATEMENT REGARDING ORAL ARGUMENT                      iv

STATEMENT OF THE CASE                                   1

STATEMENT OF THE PROCEDURAL HISTORY                     2

QUESTION PRESENTED FOR REVIEW                           4

I. DID THE COURT OF APPEALS PROPERLY DETERMINE THAT
APPELLANT’S TRIAL COUNSEL WAS NOT INEFFECTIVE BY FAILING
TO REQUEST THAT THE TRIALS OF THE CO DEFENDANTS BE
SEVERED AND THAT APPELLANT BE GIVEN A SEPARATE TRIAL
PURSUANT TO TEX. CODE CRIM PROC. 36.09 AND WAS ALSO NOT
INEFFECTIVE BY FAILING TO INQUIRE FURTHER AS TO THE TRIAL
COURT’S RELATION TO A COMPLAINING WITNESS AND WHETHER
THE TRIAL COURT JUDGE SHOULD BE RECUSED.

REASONS FOR REVIEW AND ARGUMENTS AND AUTHORITIES        5

PRAYER FOR RELIEF                                      15

CERTIFICATE OF SERVICE                                 16

OPINION OF THE COURT OF APPEALS                 EXHIBIT A


                             11
                         INDEX OF AUTHORITIES
Bone v. State,
77 S.W.3d 828, 833 (Tex. Crim. App. 2002)                               7, 8, 12, 13

Garcia v. State,
57 S.W.3d 436 (Tex. Crim. App. 2001)                                           7,12

Goodspeed v. State,
187 S.W.3d 390 (Tex. Crim. App. 2005)                             6, 8,9, 11, 13, 14

Jaynes v. State,
216 S.W.3d 839 (Tex. App.     —   Corpus Christi 2006, no pet.)         8, 9, 13, 14

McMann v. Richardson,
397 U.S. 759, 90 S.Ct 1441, 25 L. Ed. 2d 763 (1970)                              7, 12

Rylander v. State,
101 S.W.3d 107 (Tex. Crim. App. 2003)                                          7, 12

Strickland v. Washington,
466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)               6, 8, 9, 11, 13, 14

Thompson v. State,
9 S.W.3d 808 (Tex. Crim. App. 1999)                                            7, 12

Tong v. State,
25 S.W.3d 707 (Tex. Crirn. App. 1999)                                          8, 13

                        STATUTES, CODES, AND RULES

Tex. Code Crim. Proc. art. 36.09                                                    5

Tex. Penal Code,   § 29.03                                                          1

Tex. Penal Code    § 30.02 (c) (2)                                                  1

Tex. R. App. Proc. 66.3(f)                                                         iv

U.S. Const. amend. VI                                                      7, 12, 14



                                            111
              STATEMENT REGARIMNG ORAL ARGUMENT

       This case addresses important issues regarding whether the Court of

Appeals has so far departed from the accepted and usual course of judicial

proceedings as to call for an exercise of this Court’s power of supervision. Tex. R.

App. P., Rule 66.3W). Appellant argues that the Court of Appeals erred by holding

that they cannot infer ineffective assistance of counsel and that counsel’s failure to

object or request a severance was not so outrageous that no competent attorney

would have engaged in it.        Further, because the record does not offer an

explanation for failing to seek a severance, the Court presumes that trial counsel

made all significant decisions in the exercise of reasonable judgment. Also, they

concluded that competent counsel could have reasonably credited and relied on the

trial judge’s representations that her association with the complaining witness was

limited and that her sentencing decision would not be impacted by that

association. Therefore, trial counsel’s unexplained decision to not inquire further

about the association was not so outrageous that no competent attorney would

have made the same decision.

       Because of these important issues, oral argument will greatly aid the Court

and should be granted.




                                          iv
              THE COURT OF CRIMINAL APPEALS OF TEXAS


ERIK WHITE,                               §
     APPELLANT                            §
                                          §      No.__________
v.                                        §
                                          §
THE STATE OF TEXAS,                       §
     APPELLEE                             §

        APPELLANT’S PETITION FOR DISCRETIONAR REVIEW

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       Appellant, through counsel, files this Petition for Discretionary Review

pursuant to Tex. R. App. P., Rules 66 and 68 on behalf of Appellant urging that

this Court grant his relief on appeal from the judgment of the Court of Appeals in

the Second District of Texas in cause numbers 02-14-00320-CR., 02-14-00321-

CR, 02-14-00322-CR and 02-14-00323-CR from convictions obtained in the 37Pt

Judicial District Court of Tarrant County, Texas.

                         STATEMENT OF THE CASE

       This case addresses whether Appellant is entitled to relief from his two

convictions for Aggravated Robbery with a Deadly Weapon (Texas Penal Code           §
29.03) and his two convictions for Burglary of a Habitation (Texas Penal Code       §
30.02 (c) (2)). Specifically, Appellant contends that the Court of Appeals erred in

finding that trial counsel was not ineffective in not seeking a severance in

Appellant’s trial from that of his co-defendant and, flirther, that trial counsel was

not ineffective in not seeking to have the trial court judge recused based on her
relationship with one of the complaining witnesses against Appellant. It is for

these reasons that Appellant seeks relief.


                 STATEMENT OF PROCEDURAL HISTORY

       Appellant was charged with two Burglary of a Habitation charges, alleged

to have been committed on or about February 25, 2013 and two charges of

Aggravated Robbery with a Deadly Weapon, alleged to have been committed on

or about June 9, 2013 and June 11, 2013. Through counsel, Appellant entered a

plea of guilty to all four charges and had the Court assess punishment. After

hearing the punishment evidence, the Court found him guilty and sentenced him to

twenty (20) years in the Institutional Division of the Texas Department of

Criminal Justice on the two Burglary of a Habitation charges and life in the

Institutional Division of the Texas Department of Criminal Justice on the two

Aggravated Robbery with a Deadly Weapon charges.

       Appellant filed timely notice of appeal on all four charges on or about

August 14, 2014 and the cases were sent to the Court of Appeals for the Second

District of Texas. These cases were submitted without oral argument on or about

June 2, 2015.    On or about July 30, 2015, the Court of Appeals affirmed the

judgment of the trial court, holding that:

       1.     The Court of Appeals cannot infer ineffective assistance of counsel

and that counsel’s failure to object or request a severance was not so outrageous

                                             2
that no competent attorney would have engaged in it. Further, because the record

does not offer an explanation for failing to seek a severance, the Court presumes

that trial counsel made all significant decisions in the exercise of reasonable

judgment; and

      2. The Court of Appeals concluded that competent counsel could have

reasonably credited and relied on the trial judge’s representations that her

association with the complaining witness was limited and that her sentencing

decision would not be impacted by that association. Therefore, trial counsel’s

unexplained decision to not inquire fhrther about the association was not so

outrageous that no competent attorney would have made the same decision.




                                        3
            QUESTION PRESENTED FOR REVIEW


                            I.

   DID THE COURT OF APPEALS PROPERLY DETERMINE THAT
APPELLANT’S TRIAL COUNSEL WAS NOT INEFFECTIVE BY FAILING
TO REQUEST THAT THE TRIALS OF THE CO DEFENDANTS BE
SEVERED AND THAT APPELLANT BE GIVEN A SEPARATE TRIAL
PURSUANT TO TEX. CODE CRIM PROC. 36.09 AND WAS ALSO NOT
INEFFECTIVE BY FAILING TO INQUIRE FURTHER AS TO THE TRIAL
COURT’S RELATION TO A COMPLAINING WITNESS AND WHETHER
THE TRIAL COURT JUDGE SHOULD BE RECUSED?




                           4
    REASONS FOR REVIEW AND ARGUMENT AND AUTHORITIES

DID THE COURT OF APPEALS PROPERLY DETERMINE THAT
APPELLANT’S TRIAL COUNSEL WAS NOT INEFFECTIVE BY
FAILING TO REQUEST THAT THE TRIALS OF THE CO DEFENDANTS
BE SEVERED AND THAT APPELLANT BE GIVEN A SEPARATE TRIAL
PURSUANT TO TEX. CODE CRIM PROC. 36.09 AND WAS ALSO NOT
INEFFECTIVE BY FAILING TO INQUIRE FURTHER AS TO THE
TRIAL COURT’S RELATION TO A COMPLAINING WITNESS AND
WHETHER THE TRIAL COURT JUDGE SHOULD BE RECUSED?

   a.         Failure to ask for severance of co-defendants

        The Court of Appeals held that they cannot infer ineffective assistance of

counsel and that counsel’s failure to object or request a severance was not so

outrageous that no competent attorney would have engaged in it. Further, because

the record does not offer an explanation for failing to seek a severance, the Court

presumes that trial counsel made all significant decisions in the exercise of

reasonable judgment.

        Appellant contends that his trial counsel was ineffective because counsel

failed to request that the Court sever the punishment hearings of Appellant and his

co-defendant. Two or more co-defendants who are jointly or separately indicted

or complained against for the same offense or any offense growing out of same

transaction may be, in the discretion of the Court, tried jointly or separately as to

one or more defendants.      Tex. Code Crim. Proc. aft. 36.09. However, it is
incumbent upon trial counsel to request such a severance prior to trial in order to

protect the rights of Appellant.

       As a result, Appellant’s trial counsel was constitutionally ineffective and,

but for his trial counsel’s actions, a reasonable probability existed that the result of

the proceeding would have been different. To establish ineffective assistance of

counsel, a defendant must show that: (1) his attorney’s representation fell below

an objective standard of reasonableness; and (2) there is a reasonable probability

that, but for his attorney’s error, the result of the proceeding would have been

different. See Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005);

Stricklandv. Washington, 466 U.S. 668, 684, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674

(1984).

          A claim of ineffective assistance of counsel must be “firmly founded in the

record” and “the record must affirmatively demonstrate” the meritorious nature of

the claim. Goodspeed v. State, 187 S.W.3d at 392. Direct appeal is usually an

inadequate vehicle for raising such a claim because the record is generally

underdeveloped.      Id.   This is true with regard to the question of deficient

performance in which counsel’s conduct is reviewed with great deference, without

the distorting effects of hindsight where counsel’s reasons for failing to do

something do not appear in the record. Id.



                                           6
       Trial counsel should ordinarily be afforded with an opportunity to explain

his actions before being denounced as ineffective. Rylander v. State, 101 S.W.3d
107, 111 (Tex. Crim. App. 2003). Absent such an opportunity, an appellant court

should not find deficient performance unless the challenged conduct was “so

outrageous that no competent attorney would have engaged in it.” Garcia v. State,

57 S.W.3d 436, 440 (Tex. Crim. App. 2001).

       The Sixth Amendment to the United States Constitution guarantees the

right to reasonably effective assistance of counsel in criminal prosecutions. U.S.

Const. amend. VI; McMann v. Richardson, 397 U.S. 759, 777 n. 14, 90 S. Ct.
1441, 25 L. Ed. 2d 763 (1970). The standard of proof necessary to establish an

ineffective assistance of counsel claim is based upon a preponderance of the

evidence. Bone v. State, 77 S.W.3d 828, 833 (Tex. Crim. App. 2002); Thompson

v. State, 9 S.W.3d 808, 812 (Tex. Crim. App. 1999). A review of the record

indicates that Appellant’s trial counsel’s failure to inquire of potential jurors as to

this crucial element of the offense fell below the standard as set forth in

Strickland.

       No matter the strength of weakness of the State’s case or trial strategy, trial

counsel’s decision to fail to request severance of the two co-defendant’s

punishments hearings was devastating on a review of the record in this case.



                                           7
        As a result, the first prong of the Strickland test, under a preponderance of

the evidence test has been met by a review of what appears “firmly within the

record.” Goodspeed v. State, 187 S.W.3d at 392. Even under a highly deferential

review of the defense counsel’s actions, the performance fell below an objective

standard of reasonableness. Bone v. State, 77 S.W.3d at 833; Tong v. State, 25
S.W.3d 707, 712 (Tex. Crim. App. 2000).

       Moving on to the second prong of the Strickland test, a review of the record

based on the trial counsel’s inaction therefore shows that, but for this failure to act,

a probability exists that the result of the proceeding would be different. Strickland

v. Washington, 466   U.s.   at 684; Jaynes v. State, 216 5.W.3d 839, 851 (Tex. App.

—   Corpus Christi 2006, no pet.).        It is reasonable to believe that, given the

participation of Appellant in the offense for which he was convicted as compared

to his co-defendants, his strategy for defending himself at punishment would vary

greatly with that of his co-defendants.

        In fact, while testif~’ing on his own behalf at punishment, Appellant made it

clear how his role differed from that of his co-defendants:

                      MR. RJCHARDS:          In what respect is he [Mr. Bums] the

             reason that you got into this situation in the first place?

                      MR. W}{ITE:            Because he was the    —   the main party, I

             would say.

                                             8
                     MR. RICHARDS: Well then, that gets back to what I was

            originally asking you. As far as who was the leader and who were the

            follower, you’re now saying he was    —   he was the leader. He’s the one

            that thought this up?

                     MR. ‘WHITE:          Yes, sir.

                     R. 111-199-200.

      In sum, a review of the record in this case shows that each co-defendant had

an entirely different level of involvement in the cases for which Appellant pled

guilty and, at a minimum, trial counsel should have made a motion that each co

defendant’s punishments hearings should be severed.          A review of the record

based on the inactions of trial counsel therefore shows that, but for his

ineffectiveness, a probability does exist that the result of this proceeding would be

different. Goodspeed v. State, 187 S.W.3d at 392; Strickland v. Washington, 466
U.S. at 684; Jaynes v. State, 216 S.W.3d at 851. For these reasons, the Court
should grant review on this issue.

   b. Failure to request that the trial court judge be recused

       The Court of Appeals further held that competent counsel could have

reasonably credited and relied on the trial judge’s representation that her

association with the complaining witness was limited and that her sentencing

decision would not be impacted by that association. Therefore, trial counsel’s

                                          9
unexplained decision to not inquire further about the association was not so

outrageous that no competent attorney would have made the same decision.

       Prior to the punishment proceedings, the trial Court informed all parties

involved that she was acquainted with one of the complaining witnesses in the

cases over which she was about to preside.             However, after receiving this

information, counsel for Appellant failed to inquire further whether this could

possibly impact the rights of Appellant by going further at this hearing.         An

excerpt of that hearing is as follows:

              THE COURT:             And as to both attorneys, the Court has also

            communicated with all parties, I believe it was yesterday, by e-mail, or

            maybe the day before, that the Court had received information that one

            of the injured parties who     —   in a burglary, who would be testi~’ing

            today, was someone who was known to this Court, to the Judge

            personally, from church. Not known well or a person with whom the

            Court has   —   this Judge has socialized, but I do know this person from

            church. And both Mr. Richards and Mr. MeKinney are aware of that

            fact and have decided to proceed with that fact known and understood.

                     MR. MCKINNEY: That is correct.

                      MR. RICHARDS:            Yes, Your Honor.



                                           10
                       THE COURT:          And the Court will not be taking any

              personal association or knowledge of a person involved in this case

              into account to either increase or decrease the sentence, will not have

              an impact on this Court’s decision.

                R. 111-12.

      However, despite the Court’s assurances, it is incumbent upon trial counsel

to inquire fUrther into this matter given the relationship that a complaining

witnesses’ testimony can bear on the punishment assessed by the trial Court. As a

result, Appellant’s trial counsel was constitutionally ineffective and, but for his

trial counsel’s actions, a reasonable probability existed that the result of the

proceeding would have been different.           To establish ineffective assistance of

counsel, a defendant must show that: (1) his attorney’s representation fell below

an objective standard of reasonableness; and (2) there is a reasonable probability

that, but for his attorney’s error, the result of the proceeding would have been

different. See Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005);

Stricklandv. Washington, 466 U.S. 668, 684, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674

(1984).

          A claim of ineffective assistance of counsel must be “firmly founded in the

record” and “the record must affirmatively demonstrate” the meritorious nature of

the claim. Goodspeed v. State, 187 S.W.3d at 392. Direct appeal is usually an

                                           11
inadequate vehicle for raising such a claim because the record is generally

underdeveloped.     Jet   This is true with regard to the question of deficient

performance in which counsel’s conduct is reviewed with great deference, without

the distorting effects of hindsight where counsel’s reasons for failing to do

something do not appear in the record. Id.

       Trial counsel should ordinarily be afforded with an opportunity to explain

his actions before being denounced as ineffective. Rylander v. State, 101 S.W.3d
107, 111 (Tex. Crim. App. 2003). Absent such an opportunity, an appellant court

should not find deficient performance unless the challenged conduct was “so

outrageous that no competent attorney would have engaged in it.” Garcia v. State,

57 S.W.3d 436, 440 (Tex. Crim. App. 2001).

       The Sixth Amendment to the United States Constitution guarantees the

right to reasonably effective assistance of counsel in criminal prosecutions. U.S.

Const. amend. VI; McMann v. Richardson, 397 U.S. 759, 777 n. 14, 90 S. Ct.
1441, 25 L. Ed. 2d 763 (1970). The standard of proof necessary to establish an

ineffective assistance of counsel claim is based upon a preponderance of the

evidence. Bone v. State, 77 S.W.3d 828, 833 (Tex. Crim. App. 2002); Thompson

v. State, 9 S.W.3d 808, 812 (Tex. Crim. App. 1999). A review of the record

indicates that Appellant’s trial counsel’s failure to inquire of potential jurors as to



                                          12
this crucial element of the offense fell below the standard as set forth in

Strickland.

        No matter the strength of weakness of the State’s case or trial strategy, trial

counsel’s decision not to pursue a hearing into this matter was devastating on a

review of the record in this case. At the very least, counsel should have called the

complainant as a witness to inquire of her relationship with the trial Court.

        As a result, the first prong of the Strickland test, under a preponderance of

the evidence test has been met by a review of what appears “firmly within the

record.” Goodspeed v. State, 187 S.W.3d at 392. Even under a highly deferential

review of the defense counsel’s actions, the performance fell below an objective

standard of reasonableness. Bone v. State, 77 S.W.3d at 833; Tong v. State, 25
S.W.3d 707, 712 (Tex. Crim. App. 2000).

        Moving on to the second prong of the Strickland test, a review of the record

based on the trial counsel’s inaction therefore shows that, but for this failure to act,

a probability exists that the result of the proceeding would be different. Strickland

v. Washington, 466 U.S. at 684; Jaynes v. State, 216 S.W.3d 839, 851 (Tex. App.

—   Corpus Christi 2006, no pet.). It is reasonable to believe that, given the Court’s

familiarity with a key witness for the State and despite assurances to the contrary,

it is possible that this previous knowledge by the Court could unfairly prejudice

the Appellant.

                                           13
      In sum, counsel for Appellant, upon hearing that a relationship existed

between the trial Court and a complainant, immediately requested a hearing and

called the complainant as a witness to inquire further into this relationship.

Counsel for Appellant should have also inquired further from the Court as to the

extent and duration of this relationship. A review of the record based on the

inactions of trial counsel therefore shows that, but for his ineffectiveness, a

probability does exist that the result of this proceeding would be different.   U.S.
Const., amend VI, Goodspeed v. State, 187 S.W.3d at 392; Strickland v.

Washington, 466 U.S. at 684; Jaynes v. State, 216 S.W.3d at 851. For these

reasons, the Court should grant review on this issue.




                                         14
                           PRAYER FOR RELIEF

      Appellant prays that this Court grant Appellant’s petition for discretionary

review and reverse the Court of Appeals and remand this cause of the appropriate

proceedings and remedies offered under the law.




                                        Telephone:            5229
                                        Facsimile: (817) 335-4944
                                        E-mail: barryalfordi 3~gmail.com




                                       15
                         CERTIFICATE OF SERVICE
      This is to certi& that a true and correct copy of the foregoing Petition for

Discretionary Review was this    17th   day of August, 2015 delivered by e-mail to

Hon. Debra Windsor, Assistant Criminal District Attorney, counsel for the State,

401 W. Belknap Street, Tim Curry Justice




                                                  Barry~>Al~pf~l
                                                  Attorney r     ellant


  CERTIFICATE OF TYPEFACE AND WORD COUNT CO                            LIANCE
      This document complies with the typeface requirements of Tex. R. App.

Proc. 9.4(e) because it has been prepared in a conventional typeface no smaller

than 14 point for text and 12 point for footnotes. This document also complies

with the word count limitations of Tex. R. App. Proc. 9.4(i), if applicable, because

it contains 2,054 words, excluding any                                    App. Proc.

9.4(0(1).



                                                  B




                                           16
EXHIBIT A
                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO.   02-14-00320-CR
                             NO.   02-14-00321 -CR
                             NO.   02-14-00322-CR
                             NO.   02-14-00323-CR


ERIK WHITE                                                          APPELLANT

                                       V.

THE STATE OF TEXAS                                                        STATE




       FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
      TRIAL COURT NOS. 1316391D, ‘1330277D, 1330414D, 1331423D



                        MEMORANDUM OPINION1


      Appellant Erik White appeals his convictions for two counts of burglary and

two counts of aggravated robbery.     In two points, he contends that his trial

counsel was ineffective for failing to request a severance of his trial from his

codefendant’s trial and for failing to further inquire about the trial judge’s

      1Sce Tex. R. App. P. 47.4.
relationship with a complaining witness after the judge disclosed the relationship.

We affirm.

                               Background Facts
      One afternoon in June 2013, appellant entered a retired woman’s home in

Fort Worth and pointed a gun at her.2 After putting his gun away, he took a

laptop and camera from the kitchen area of the home. Appellant, who appeared

to be nervous, asked the woman for jewelry, and she went with him to a bedroom

that contained some costume jewelry. She asked appellant to not hurt her, and

he said that he would not. Appellant walked out of the house with the laptop and

camera, and the woman locked the door behind him.

      Two days later, appellant and two other men, who were all wearing gloves

and masks, went to the house of another elderly woman. The men confronted

the woman in her garage, knocked her down, dragged her into her house, taped

her legs together, and told her to “shut up.” After the police received a dispatch

and arrived at the woman’s residence, her neighbor said that he had seen a male

enter her home. An officer approached the garage of the house and heard glass

breaking; he informed other officers of a possible burglary in progress. Another

neighbor alerted the officer that she had seen two men running through a field




      2James Burns, one of appellant’s acquaintances, drove him to and from
the home and monitored the woman’s husband, who was working in the front
yard.


                                        2
near the house. After a lengthy chase, the officer apprehended and detained

appellant.

      Another officer entered the house and found the woman lying face down

on the floor; she was upset and had blood in her hair and duct tape wrapped

around her legs. The police discovered that all of the bedrooms in the house had

been rummaged through; the burglars had pulled items out of shelves and

closets, had moved electronic devices, had opened dresser drawers, and had

scattered “little boxes of stuff’ in the house.

      Stemming from these incidents, in separate cases, appellant was indicted

for two counts of burglary and two counts of aggravated robbery. With respect to

all of these charges, appellant retained counsel, waived constitutional and

statutory rights, judicially confessed, and entered open guilty pleas. The trial

court ordered the preparation of a presentence investigation report and set a

date for a punishment hearing.         In one punishment hearing, the trial court

considered appellant’s punishment along with the punishment of a codefendant,

Dvonte Chadwick.

      Chadwick testified that he had been involved in the second incident but

denied that he had ever touched the victim. He said that the victim had received

her injury when her head hit the corner of a wall. Appellant testified that he had

“learned from the wrong[s] that [he had] done,” but he said that he did not

remember any details of the second offense, including who had dragged the

victim into her house, because he had been under the influence of drugs that

                                            3
day. Regarding the second offense, he testified that he was not the “main party”

committing the crime. Appellant testified that he had used a BB gun during the

first incident (while wanting the victim to believe that the gun was real) and that

he had stolen only a laptop and a camera that day. He also acknowledged that

he had been involved in numerous other burglaries and thefts. Appellant asked

the trial court to place him on probation.

      After hearing the parties’ evidence (including testimony from appellant’s

mother and uncle) and arguments, the trial court found appellant guilty of all four

offenses and sentenced him to twenty years’ confinement on the burglary

charges and confinement for life on the aggravated robbery charges, with the

sentences running concurrently.3 Appellant brought these appeals.

                         Alleged Ineffective Assistance
      In his two points, appellant contends that his trial counsel provided

ineffective assistance. The Sixth Amendment guarantees the right to reasonably

effective assistance of counsel for defendants in criminal prosecutions. See U.S.

Const. amend. VI; Ex pafte Bryant, 448 S.W.3d 29, 39 (Tex. Crim. App. 2014).

To establish ineffective assistance of counsel, appellant must show by a

preponderance of the evidence that his counsel’s representation was deficient

and that the deficiency prejudiced the defense. See Strickland v. Washington,

466 U.S. 668, 687, 104 S. Ct. 2052, 2064 (1984); Nava v. State, 415 S.W.3d
3The court convicted Chadwick of aggravated robbery and sentenced him
to thirty years’ confinement.


                                             4
289, 307 (Tex. Crim. App. 2013); Hernandez v. State, 988 S.W.2d 770, 770 (Tex.

Crim. App. 1999). An ineffective-assistance claim must be “firmly founded in the

record,” and “the record must affirmatively demonstrate” the meritorious nature of

the claim. Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999).

      Direct appeal is usually an inadequate vehicle for raising an ineffective

assistance-of-bounsel claim because the record is generally undeveloped.

Menefield v. State, 363 S.W.3d 591, 592—93 (Tex. Crim. App. 2012); Thompson,
9 S.W.3d at 813—14.      In evaluating the effectiveness of counsel under the

deficient-performance prong, we look to the totality of the representation and the

particular circumstances of each case. Thompson, 9 S.W.3d at 813. The issue

is whether counsel’s assistance was reasonable under all the circumstances and

prevailing professional norms at the time of the alleged error. See Strickland,
466 U.S. at 688—89, 104 S. Ct. at 2065; Nava, 415 S.W.3d at 307. Review of

counsel’s representation is highly deferential, and the reviewing court indulges a

strong presumption that counsel’s conduct was not deficient. Nava, 415 S.W.3d

at 307—08.

      It is not appropriate for an appellate court to simply infer ineffective

assistance based upon unclear portions of the record or when counsel’s reasons

for failing to do something do not appear in the record. Menefield, 363 S.W.3d at

593; Mata v. State, 226 S.W.3d 425, 432 (Tex. Crim. App. 2007). Trial counsel

“should ordinarily be afforded an opportunity to explain his actions before being

denounced as ineffective.” Mene field, 363 S.W.3d at 593. If trial counsel is not


                                        5
given that opportunity, we should not conclude that counsel’s performance was

deficient unless the challenged conduct was “so outrageous that no competent

attorney would have engaged in it.” Nava, 415 S.W.3d at 308.

      In his first point, appellant contends that his trial counsel was ineffective

because he failed to request a severance of appellant’s punishment trial from

Chadwick’s punishment trial. Before the trial court began receiving testimony at

the punishment hearing, Chadwick’s attorney and the trial court had the following

colloquy:

              [CHADWICK’S COUNSEL]: [A]s many years as I’ve been
      doing this, I have not proceeded in this manner. Why are we having
      this kind of a joint hearing?
             THE COURT: It’s my understanding that because we have
           an overlap in testimony and because the Court is hearing this,
      the Court will be considering the testimony that is [duplicative] as to
      each Defendant, as to that person and their involvement, and then
      will be considering separately the testimony that has to do with either
      one Defendant or the other separately, because we have witnesses
      who are common to both cases, in the interest of judicial efficiency.
            [CHADWICK’S COUNSEL]: Okay....


            THE COURT: Is that satisfactory to the Defense?
            [CHADWICK’S COUNSEL]: That is.
Similarly, later in the hearing, when the State offered an exhibit relating to DNA

evidence for admission,4 the following exchange occurred:



      4The State later withdrew the offer.


                                         6
              [CHADWICK’S COUNSEL]: [Tjhat’s kind of why I didn’t want
      a joint hearing in here, and I’ll make that quite clear later on. There’s
      some quite different things about what my client did or didn’t do and
      what [appellant] did or didn’t do. I’m not here to comment on what
      he did or didn’t do, but, anyway, thank you.
             THE COURT: And nobody’s forcing anyone to participate in
      the joint hearing. I didn’t hear any objection, and that’s the way that
      we have proceeded. Do you have an objection?

             [CHADWICK’S COUNSEL]: No, I want to continue on, and I
      think we can proceed and handle this in a fair fashion.
Appellant’s counsel never objected or expressed disagreement with the joint

hearing.

      On appeal, appellant recognizes that a trial court has discretion to conduct

a joint trial of codefendants when their alleged crimes arise out of the same

transaction.             See Tex. Code Crim. Proc. Ann. art. 36.09 (West 2007).

Nonetheless, he argues that in this case, it was “incumbent upon trial counsel to

request    .   .   .   a severance prior to trial in order to protect [appellants] rights.” He

asserts that the “facts pertaining to his participation in the offenses         ...   differ[ed]

from the participation of his [codefendant] and, therefore, [a]ppellant was

prejudiced by the trial [c]ourt hearing evidence regarding the [codefendant’s]

participation and subsequently deciding [a]ppellant’s punishment.”5


      5This contention appears in the argument-summary portion of appellant’s
brief. In the argument itself, appellant asserts that his participation in the
offenses differed from others’ participation, and he highlights his own testimony
about how Burns was the “main party” in the crimes. We note, however, that
appellant’s punishment was considered jointly with Chadwick’s punishment, not
Burns’s punishment, which had been already determined. Appellant’s argument
does not establish that Chadwick had a significantly greater or different role in

                                                   7
      Appellant’s trial counsel’s reason for not objecting to the joint hearing does
not appear in the record.6 The record does not show that Chadwick had any

prior admissible convictions7 or that Chadwick’s strategy was antagonistic to

appellant.   In fact, both appellant and Chadwick portrayed themselves as

followers of another perpetrator, and Chadwick confirmed appellant’s testimony

that appellant was under the influence of drugs while committing the offense.

Thus, we conclude from this record that is silent concerning counsel’s trial

strategy that we cannot infer ineffective assistance; counsel’s failure to object or

request a severance was not so outrageous that no competent attorney would

have engaged in it. See Nava, 415 S.W.3d at 308 (“It is a rare case in which the

trial record will by itself be sufficient to demonstrate an ineffective-assistance

claim.”); Menefield, 363 S.W.3d at 593; Woods v. State, 998 S.W.2d 633, 636

(Tex. App.—Houston [1st Dist.] 1999, pet. ref’d) (holding that when the record

was silent concerning trial counsel’s reasons for not asking for a severance, the

appellant could not rebut “the presumption that [counsel’s] failure to request a

severance was a decision made in the exercise of reasonable professional

judgment”); see also Cruz v. State, No. 01-11-00150-CR, 2012 WL 1753007, at

the second burglary (the only one of these two incidents that Chadwick
participated in) than appellant, nor does the argument particularly demonstrate
how joining Chadwick’s trial with his own prejudiced him.

      6Appellant filed a motion for new trial in each case, but in the motion, he
did not contend that his trial counsel had provided ineffective assistance.

      7Chadwick testified that he did not have any criminal history.


                                         8
*4 (Tex. App.—Houston [1st Dist.] May 17, 2012, no pet.) (mem. op., not

designated for publication) (“Because the record does not offer an explanation for

[failing to seek a severance], we presume that trial counsel made all significant

decisions in the exercise of reasonable professional judgment.”). We hold that

appellant cannot meet his burden to establish ineffective assistance of his trial

counsel for not requesting a severance, and we overrule his first point. See

Strickland, 466 U.S. at 687, 104 S. Ct. at 2064; Nava, 415 S.W.3d at 307.

      In his second point, appellant contends that his trial counsel was

ineffective for failing to inquire further about the trial judge’s association with a

complaining witness after the judge first disclosed the association.            After

appellant had pled guilty to these four offenses, toward the beginning of the

hearing on his punishment, the following exchange occurred:

              THE COURT: And as to both attorneys, the Court has also
      communicated with all parties, I believe it was yesterday, by e-mail,
      or maybe the day before, that the Court had received information
      that one of the injured parties who in a burglary, who would be
                                              --


      testifying today, was someone who was known to this Court, to the
      Judge personally, from church. Not known well or a person with
      whom the Court has this Judge has socialized, but I do know this
                            --


      person from church. And both [defendants’ attorneys] are aware of
      that fact and have decided to proceed with that fact known and
      understood.
             [CHADWICK’S COUNSEL]: That is correct.
             [DEFENSE COUNSEL]: Yes, Your Honor.
            THE COURT: And the Court will not be taking any personal
      association or knowledge of a person involved in this case into
      account to either increase or decrease the sentence[; the
      association] will not have an impact on this Court’s decision.


                                          9
      Appellant contends on appeal that “despite the [trial court’s] assurances, it
[was] incumbent upon trial counsel to inquire further into this matter given the

relationship that a complaining [witness’s] testimony can bear on the punishment

assessed.” He argues that at the “very least, counsel should have called the

complainant as a witness to inquire of her relationship” with the trial judge.

      Trial counsel has not been given an opportunity to explain his reasoning

for proceeding with the trial without further clarification of the association

between the judge and the complaining witness. We conclude that competent

counsel could have reasonably credited and relied on the trial judge’s

representations that her association with the complaining witness was limited and

that her sentencing decision would not be impacted by the association. Because

we conclude that counsel’s unexplained decision to not inquire further about the

association was not so outrageous that no competent attorney would have made

the same decision, we must conclude that appellant cannot meet his burden to

establish ineffective assistance of counsel. See Strickland, 466 U.S. at 687, 104

S. Ct. at 2064; Nava, 415 S.W.3d at 307; Menefield, 363 S.W.3d at 593; see also

Freeman v. State, 125 S.W.3d 505, 506—07 (Tex. Crim. App. 2003) (holding that

an appellant could not succeed on a claim of ineffective assistance of counsel

when the trial record did not disclose counsel’s reasons for not filing a motion to

recuse after a judge made comments that may have demonstrated the judge’s

bias); Diaz v. State, 380 S.W.3d 309, 312 (Tex. App.—Fort Worth 2012, pet.

rerd) (‘A record that is silent as to defense counsel’s trial strategy and provides


                                         10
no explanation of counsel’s actions generally will not overcome the strong

presumption of reasonable assistance.”). We overrule appellant’s second point.8

                                   Conclusion
      Having overruled both of appellant’s points, we affirm the trial court’s

judgments.


                                                   Is! Charles Bleil

                                                   CHARLES BLEIL
                                                   JUSTICE
PANEL: GARDNER and SUDDERTH, JJ.; and CHARLES BLEIL (Senior
Justice, Retired, Sitting by Assignment).

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 30, 2015




       8Concerning both points, because we hold that the record is insufficient to
establish that appellant’s trial counsel provided deficient representation, we need
not examine whether counsel’s representation prejudiced appellant. See Garcia
v. State, 57 S.W.3cl 436, 440 (Tex. Crim. App. 2001) (“[Am appellant’s failure to
satisfy one prong of the Strickland test negates a court’s need to consider the
other prong.”), cert. denied, 537 U.S. 1195 (2003).


                                        11